DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Spendel, US Patent No. 4,959,125.
	With regard to claims 1-3, 6 and 19, Spendel teaches a fibrous structure in which its surface(s) is/are impregnated/coated with one or more surfactant(s), which could be in solution or in neat form, i.e., free from admixture, dilution, encapsulation and emulsion; see abstract, paragraph bridging columns 2 and 3, column 3, lines 18-28 and column 7, lines 1-10. Note that surfactant can be solid at normal temperature, i.e., have melting temperature above normal condition, which implies that the surfactant is applied in neat form.
	With regard to claim 4, Spendel teaches levels greater than 0.0001% by weight; see abstract and paragraph bridging columns 2 and 3.
With regard to claim 5, Spendel teaches the mixture of surfactants; see column 7, lines 3-4.
	Regarding to claims 7-12, Spendel teaches the use of papermaking fibers and synthetic fibers including filaments; see column 6, lines 45-64.
	With regard to claims 13-17, Spendel teaches the different ways of dewatering and drying the web, such as through-air-drying, conventional press and the creping and embossing as claimed; see column 2, lines 22-48 and column 6, lines 27-44, which teaches that the tissue can be made by any of the cited patents. Note the foreshortening of the web by the transfer of the web from a faster moving belt to a lower moving fabric/belt is what is known as Belt/fabric creping.
Regarding to claim 18, Spendel teaches that the web cab be a single-ply, multi-ply, homogenous or multi-layer; see column 6, lines 27-44.
	It seems that Spendel teaches all the elements of the claims or at the very least the minor modification(s) to obtain the claimed invention would have been obvious to one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Fibrous Structure Comprising Surfactant(s) in its Surface(s).”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF